UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1885


ASTOU DIOP,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     June 20, 2011                 Decided:   June 30, 2011


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carrie Crawford, CRAWFORD & ASSOCIATES, Laurel, Maryland, for
Petitioner. Tony West, Assistant Attorney General, Thomas B.
Fatouros, Senior Litigation Counsel, James A. Hurley, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Astou Diop, a native and citizen of Senegal, petitions

for    review   of   an   order    of    the   Board   of   Immigration    Appeals

(Board) denying her motion to reopen and reconsider.                       We have

reviewed the administrative record and Diop’s contentions and

conclude that the Board did not abuse its discretion in denying

her motion.         See 8 C.F.R. § 1003.2(a) (2011).              We accordingly

deny    the   petition    for    review    for   the   reasons    stated   by   the

Board.     See In re: Diop (B.I.A. July 2, 2010).               We dispense with

oral     argument    because      the    facts   and   legal     contentions    are

adequately      presented   in     the    materials    before     the   court   and

argument would not aid the decisional process.


                                                                  PETITION DENIED




                                           2